         Case 4:19-mj-72087-MAG Document 4 Filed 12/30/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                                              for the

                            Northern District of California


 U.S.A. Vs. Daniel Lee Rippy                       Docket No. 4:19-mj-72087-MAG-1



    Petition for Arrest Warrant for Defendant Under Pretrial Supervision


Name of Defendant:            RIPPY, Daniel Lee

Name of Judicial Officer:     Sallie Kim, U.S. Magistrate Judge

Date of Release:              December 30, 2019

Charged Offense:              18 U.S.C. § 875(c)

Release Conditions:           $50,000 (Unsecured)

Special Conditions:           1. The defendant must appear at all proceedings as ordered by the
                                 Court and must surrender for service of any sentence imposed;
                              2. The defendant must not commit any federal, state, or local
                                 crime;
                              3. The defendant must not harass, threaten, intimidate, injure,
                                 tamper with, or retaliate against any witness, victim, informant,
                                 juror, or officer of the Court, or obstruct any criminal
                                 investigation;
                              4. The defendant must submit to supervision by Pretrial Services
                                 and must report immediately upon release and thereafter as
                                directed by Pretrial Services;
                              5. The defendant must not possess any firearm, destructive device,
                                 or other dangerous weapon;
                              6. The defendant must maintain current employment, or if
                                 unemployed must seek and maintain verifiable employment, or
                                 must commence an educational program subject to approval by
                                 Pretrial Services;
                              7. The defendant must submit to drug and alcohol testing as
                                 directed by Pretrial Services;
                              8. The defendant must participate in substance abuse treatment, on




                                                                                NDC-PRET 06/25/14
          Case 4:19-mj-72087-MAG Document 4 Filed 12/30/19 Page 2 of 4
Page 2

PETITION FOR ARREST WARRANT
RE: Rippy, Daniel Lee                                 Docket No.4:19-mj-72087-MAG-1


                                 an out-patient or residential basis, as directed by Pretrial
                                 Services;
                              9. The defendant must participate in mental health treatment, as
                                 directed by Pretrial Services;
                             10. The defendant must not change residence without prior approval
                                 of Pretrial Services;
                             11. The defendant shall reside in a halfway house at 111 Taylor
                                 Street, in San Francisco, California, and must comply with all
                                 conditions of that facility;
                             12. The defendant must comply to with the following location
                                 restrictions: Defendant must not travel outside of The Norther
                                 District of California and the Southern District of Ohio;
                             13. The defendant must remain at the halfway house at all times,
                                 except for employment, education, medical, substance abuse or
                                 mental health treatment, attorney visits, court appearances,
                                 court-approved obligations, and other activities approved in
                                  advance by Pretrial Services.




                                    Petitioning the Court
For the issuance of a no-bail warrant for the defendant’s arrest.

        I, Richard Sarlatte, a U.S. Pretrial Services Supervising Officer, employed in the United
States District Court for the Northern District of California, solemnly affirm and declare, under
penalty of perjury, that to the best of my information and belief, the facts set forth in this
affidavit are true and correct. The factual affirmations made below are based on my personal
knowledge, on official records or documents generated and maintained by my agency in the
course of performing its functions, on official records or documents generated and maintained by
other government agents or agencies in the course of performing their functions, or on
information provided to me orally or electronically by employees or agents of other public
agencies (information developed or acquired in the course of performing official agency
functions).

VIOLATION(S):

1)     On December 30, 2019, the defendant was released on bond by Your Honor on several
conditions of release, including Pretrial Services supervision and placement at a halfway house
in San Francisco. He was ordered to report to the San Francisco Pretrial office immediately
upon his release from U.S. Marshals custody. At approximately 2:30 p.m., Pretrial Services
contacted the U.S. Marshal’s office and we were informed that the defendant was released “over
          Case 4:19-mj-72087-MAG Document 4 Filed 12/30/19 Page 3 of 4
Page 3

PETITION FOR ARREST WARRANT
RE: Rippy, Daniel Lee                                Docket No.4:19-mj-72087-MAG-1


one hour prior.” A voice mail message was left directing the defendant to come to the Pretrial
Services office immediately. As of the writing of this petition, the defendant has not responded
and his whereabouts are unknown.

It should be noted that the defendant’s attorney was contacted and he also had been unsuccessful
in contacting the defendant as of this writing of this petition. We also contacted the halfway
house and confirmed he had not reported to their facility.

Based on the foregoing, there is probable cause to believe that DANIEL LEE RIPPY violated
the conditions of his pretrial supervision release. Therefore, I ask the Court to issue a no-bail
warrant for his arrest.



                                                     Respectfully submitted,



                                                     Richard Sarlatte
                                                     U.S. Pretrial Services Supervisor
                                                     Place: San Francisco, California
                                                     Date Signed: December 30, 2019
           Case 4:19-mj-72087-MAG Document 4 Filed 12/30/19 Page 4 of 4
Page 4

PETITION FOR ARREST WARRANT
RE: Rippy, Daniel Lee                                 Docket No.4:19-mj-72087-MAG-1




Having considered the information set forth above, the Court finds there is probable cause to
believe the defendant violated the terms and conditions of his pretrial release.

THE COURT ORDERS:
;        The issuance of a no-bail warrant for the defendant’s arrest so that he/she may be brought
         before the Court to show cause why bail should not be revoked.

         Other:




 _________________________________________
     'HFHPEHU                     ________________________________
                                           __
                                            _________________________

                         Date                           Honorable Sallie Kim
                                                        U.S. Magistrate Judge
